 

LOGO [g406103g40q47.jpg]

Exhibit 10.1

August 15, 2012

C. Richard Neely, Jr.

 

Dear Rick,

I am pleased to offer you a position with Tessera Global Services, Inc. (the
“Company”), as Executive Vice President and Chief Financial Officer (CFO),
reporting to Robert A. Young, President & CEO. If you decide to join us, you
will receive an annual salary of $310,000 which will be paid in accordance with
the Company’s normal payroll procedures. You will also be eligible to receive a
MBO bonus with a target amount of 60% of your base salary paid on an annual
basis. This bonus is based on objectives set forth and mutually agreed upon by
you and your manager. For 2012, you will receive a minimum MBO bonus in the
amount of $69,750, which amount shall be paid in accordance with the Company’s
MBO bonus payment practice.

As an employee, you are also eligible to receive certain employee benefits
including Group medical and dental benefits, 401(k) plan as well as other
Company sponsored benefits. You should note that the Company reserves the right
to modify salaries and benefits from time to time as it deems necessary.

In addition, if you decide to join us, it will be recommended at or before the
first meeting of the Board of Directors of Tessera Technologies, Inc. (“TSRA”)
following your start date that TSRA grant you an option to purchase 150,000
shares of the TSRA Common Stock at a price per share equal to the fair market
value per share of the Common Stock on the date of grant, as determined by the
TSRA Board of Directors. This option grant shall be subject to the terms and
conditions of the TSRA Stock Option Plan and Stock Option Agreement, including
vesting requirements.

It will also be recommended at the first meeting of the TSRA Board of Directors
following your start date that TSRA will provide you a grant of 25,000 of TSRA
restricted stock units at no cost, vesting over a four year period.

TSRA will also enter into a Severance Agreement and a Change in Control
Severance Agreement with you on terms substantially equivalent to those offered
to your predecessor. If there is a conflict between those agreements and this
letter, those agreements will control.

We are excited about your joining us and look forward to a mutually beneficial
relationship. Nevertheless, you should be aware that your employment with the
Company is for no specified period and constitutes at-will employment. As a
result, you are free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice. We request that,
in the event of resignation, you give the Company at least two weeks notice.



--------------------------------------------------------------------------------

The Company reserves the right to request an investigative consumer report,
which may include background investigations and/or reference checks, on all of
its potential employees. Your job offer, therefore, is contingent upon a
clearance of such a report, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook. As a condition of your employment, you will
also be required to sign and comply with an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non-disclosure of proprietary
information. The Agreement also provides that in the event of any dispute or
claim relating to or arising out of our employment relationship, you and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by the Company President and you.



--------------------------------------------------------------------------------

Rick, we look forward to your favorable reply and to working with you.

Sincerely,

/s/ Bernard J. Cassidy

Bernard J. Cassidy

Executive Vice President

Agreed to and accepted:

Signature:

 

/s/ C. Richard Neely, Jr.

C. Richard Neely, Jr.